Jane K. Storero Vice President, Corporate Governance Secretary & Assistant Treasurer 701 Ninth Street, NW Washington, DC20068 202-872-3487 June 25, 2013 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, DC20549 Attention: Andrew D. Mew Jarrett Torno Jason Niethamer Re: Pepco Holdings, Inc. Atlantic City Electric Company Form 10-K for the Fiscal Year Ended December 31, 2012 Filed March 1, 2013 Form 10-Q for the Quarterly Period Ended March 31, 2013 Filed May 3, 2013 File Nos. 001-31403 and 001-03559 Ladies and Gentlemen: This letter is being submitted by Pepco Holdings, Inc., (PHI) and Atlantic City Electric Company (ACE) to confirm the telephone conversation held with Jarrett Torno on June24, 2013.In our discussion, Mr.Torno approved PHI and ACE providing you with a response to your comments not later than close of business on July19, 2013.We appreciate the Staff’s assistance with this matter. If you have any questions regarding this letter, please do not hesitate to call me at 202-872-3487. Sincerely, /s/ Jane K. Storero Vice President, Corporate Governance Secretary and Assistant Treasurer
